--------------------------------------------------------------------------------

Exhibit 10.1



TERMINATION PROTECTION AGREEMENT


THIS TERMINATION PROTECTION AGREEMENT (as hereinafter amended from time to time,
this “Agreement”) is made and entered into by and among Sterling Jewelers Inc.,
a Delaware corporation (the “Company”) and Joan Hilson (the “Executive”), dated
as of March 11, 2019.


W I T N E S S E T H


WHEREAS, the Company and its affiliates are engaged in the business of operating
chains of retail jewelry stores in the United States, the United Kingdom and
Canada;


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by Signet Jewelers Limited, a Bermuda corporation (“Signet,” and,
together with its subsidiaries, the “Signet Group”, which for purposes of this
Agreement is an affiliate of the Company), effective as of March 18, 2019,
subject to the terms and provisions of this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:


Agreement


1.            Definitions


(a)          “Annual Bonus” means an annual cash bonus award in accordance with
the annual short-term incentive plan then in effect for executive officers of
Signet, as approved by the Compensation Committee or its designee.


(b)          “Board” means the Board of Directors of Signet.


(c)          “Business” shall mean the operation of a retail jewelry business
that sells to the public jewelry, watches and associated services including
through e-commerce.


(d)          “Cause” means  (A) fraud, embezzlement, gross insubordination or
any act of moral turpitude or misconduct, in each case, on the part of the
Executive; (B) conviction of or the entry of a plea of nolo contendere by the
Executive for any felony; or (C) (x) a material breach by the Executive of
Executive’s duties, responsibilities or obligations under this Agreement or the
attached Schedule 1, or (y) the willful failure or refusal by the Executive to
perform and discharge a specific lawful directive issued to Executive by the
Board within a reasonable period of time, not to be less than five (5) business
days, following written notice thereof to the Executive by the Company or the
Board.


(e)          “Change of Control” means the occurrence of any of the following
events:


1

--------------------------------------------------------------------------------

(i) any consolidation, amalgamation, or merger of Signet with or into any other
Person, or any other corporate reorganization, business combination, transaction
or transfer of securities of Signet by its stockholders, or a series of
transactions (including the acquisitions of capital stock of Signet), whether or
not Signet is a party thereto, in which the stockholders of Signet immediately
prior to such consolidation, merger, reorganization, business combination or
transaction, collectively have beneficial ownership (as defined in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of capital stock representing directly, or
indirectly through one or more entities, less than fifty (50%) of the equity
(measured by economic value or voting power (by contract, share ownership or
otherwise) of Signet or other surviving entity immediately after such
consolidation, merger, reorganization, business combination or transaction;


(ii) the sale or disposition, in one transaction or a series of related
transactions, of all or substantially all of the assets of Signet to any Person;


(iii) during any period of twelve consecutive months, individuals who as of the
beginning of such period constituted the entire Board (together with any new
directors whose election by such Board or nomination for election by Signet’s
shareholders was approved by a vote of at least two-thirds of the directors of
Signet, then still in office, who were directors at the beginning of the period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority thereof; or


(iv) approval by the shareholders of Signet of a complete liquidation or
dissolution of Signet.


(f)          “Compensation Committee” means the compensation committee of the
Board.


(g)          “Disability” means any physical or mental disability during the
term of the Executive’s Employment that renders the Executive incapable of
performing the services required of the Executive for any period or periods
aggregating six months during any twelve- month period.  For purposes of the
foregoing, the Executive’s physical or mental disability shall be determined in
accordance with any disability plan of or applicable to the Company that is then
in effect.


(h)          “Good Reason” means within one (1) year following a Change of
Control and without the Executive’s prior written consent: (A) any material
reduction in Executive’s target or maximum potential annual compensation
opportunities as set forth on the attached Schedule 1; (B) a material diminution
in Executive’s authority, duties or responsibilities as set forth on Schedule 1;
(C) any requirement that the Executive relocate Executive’s principal place of
employment by more than fifty miles from Akron, Ohio and from Executive’s
principal residence; or (D) a material breach by the Company of its payment
obligations to the Executive as set forth on Schedule 1, which breach remains
uncured for thirty days following written notice thereof provided by the
Executive to the Company; provided that, no event described in clauses (A) – (D)
shall constitute Good Reason unless (i) Executive has given the Company written
notice of the termination, setting forth the conduct of the Company that is
alleged to constitute Good Reason, within ninety 90 days following the first
occurrence of such event, and (ii) Executive has provided the Company at least
thirty (30) days following the date on which such notice is provided to cure
such conduct and the Company has failed to do so.


2

--------------------------------------------------------------------------------

(i)          “Long Term Incentive Plan” means the long-term incentive plan then
in effect, as approved by the Compensation Committee or its designee.


(j)          “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Securities Exchange Act of 1934, as amended and used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
thereof.


2.            Termination.  The Executive’s employment with the Company is
“at-will” and shall continue until terminated either by the Company at any time
by notifying the Executive or by the Executive at any time by notifying the
Company, in each case, upon at least ninety (90) days’ prior written notice. 
The provisions of this Agreement exclusively shall govern the Executive’s rights
upon termination of employment with the Company and its affiliates.


(a)          Termination By the Company For Cause; Resignation by the
Executive.  If the Executive’s employment with the Company is terminated by the
Company for Cause (as defined below) or if the Executive resigns for any reason
or no reason, the Executive shall be entitled to receive solely the following:
(i) base salary and accrued and unused vacation through the date of termination
in accordance with the Company’s normal payroll practices; (ii) any Annual Bonus
or Long Term Incentive Plan payment that has been earned by the Executive for a
completed fiscal year (or with respect to a Long Term Incentive Plan payment, a
completed performance cycle) ending prior to the effective date of the
Executive’s date of termination but which remains unpaid as of such date payable
in accordance with the applicable Plan; and (iii) any vested benefits to which
the Executive is entitled under the employee benefit plans of the Company,
payable pursuant to the terms and conditions of such benefit plans (the amounts
described in clauses (i), (ii), and (iii) being referred to as the “Accrued
Rights”).


(b)          Termination By the Company Without Cause or Resignation by the
Executive for Good Reason.  If the Executive’s employment hereunder is
terminated by the Company without Cause or if the Executive resigns for Good
Reason, the Executive shall be entitled to receive solely the following in
addition to the Accrued Rights, subject to Section 2(g) and the Executive’s
continued compliance with the provisions of Sections 3, 4 and 5:


(i)          continued payment of the Executive’s Base Salary in effect on the
last date of the Executive’s employment for twelve (12) months following such
last date of employment, in accordance with the Company’s standard payroll
practices for executive officers;


(ii)         a lump sum amount equal to the Annual Bonus the Executive would
otherwise have received for the fiscal year in which the Executive’s termination
of employment occurred, based on actual performance, payable in a lump sum
during the period commencing on the 15th of April and ending on the 31st of May
following the end of the applicable fiscal year of Signet; and


3

--------------------------------------------------------------------------------

(iii)        in respect of each then-ongoing performance cycle under the Long
Term Incentive Plan as of the date of termination, (1) with respect to awards
that vest in whole or in part based on performance, at the end of each completed
performance cycle for each such award, vesting shall be calculated by
multiplying (A) the total number of awards that would have vested based on
actual performance during the full performance cycle and (B) the quotient
obtained from dividing the number of calendar days worked during the applicable
performance cycle through the date of termination by the number of calendar days
in such performance cycle, payable upon the conclusion of the applicable
performance cycle in accordance with the Long Term Incentive Plan (but no later
than the “short-term deferral” period under Section 409A (defined below)), and
(2) with respect to awards that vest solely based on the provision of services,
vesting, as of the date of termination of employment, shall be calculated by
multiplying (A) the total number of awards that would have vested if the
Executive had remained employed during the full performance cycle and (B) the
quotient obtained from dividing the number of calendar days worked during the
applicable performance cycle through the date of termination by the number of
calendar days in such performance cycle, payable in accordance with the Long
Term Incentive Plan; and


(iv)        if Executive timely elects coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), a cash payment equal to the employer
contribution to the premium payment for actively employed senior executives with
the same level of coverage, payable monthly in accordance with the Company’s
standard payroll practices for twelve (12) months or until such earlier
termination of COBRA coverage, with the first payment within seventy-two (72)
days of the date of Executive’s termination of employment as determined solely
by the Company;


For the avoidance of doubt, all payments under this Section 2(b) shall cease
upon the Executive’s breach of the provisions of Sections 3, 4 or 5 of this
Agreement.


(c)          Automatic Termination Upon the Executive’s Death. In the event of
the Executive’s death during the term of the Executive’s employment, the
Executive’s employment and this Agreement shall automatically terminate and, in
addition to the Accrued Rights and subject to Section 2(g),  the Company shall
pay to Executive’s estate Executive’s Base Salary in effect on the last date of
the Executive’s employment for six (6) months following such last date of
employment, in accordance with the Company’s standard payroll practices for
executive officers and a lump sum amount equal to the pro-rata portion of the
Annual Bonus (if any) for which the Executive would have been eligible had the
Executive remained employed with the Company through the end of the fiscal year
in which employment terminated, based on actual performance and calculated by
multiplying such amount by the quotient obtained by dividing the number of
calendar days worked during the applicable fiscal year in which termination
occurred by the number of calendar days in such fiscal year (which amount shall
be paid during the period commencing on the 15th of April and ending on the 31st
of May following the end of the applicable fiscal year of Signet). In addition,
in respect of each then-ongoing performance cycle under the Long Term Incentive
Plan as of the date of termination, (1) with respect to awards that vest in
whole or in part based on performance, vesting, as of the date of death, shall
be calculated by multiplying (A) the number of awards that would have vested
upon achievement of target performance by (B) the quotient obtained from
dividing the number of calendar days worked during the applicable performance
cycle through the date of Executive’s death by the number of calendar days in
such performance cycle, payable in accordance with the Long Term Incentive Plan
(but no later than the “short-term deferral” period under Section 409A (defined
below)) and (2) with respect to awards that vest solely based on the provision
of services, vesting, as of the date of death, shall be calculated by
multiplying (A) the total number of awards that would have vested if the
Executive remained employed during the full performance cycle and (B) the
quotient obtained from dividing the number of calendar days worked during the
applicable performance cycle through the date of Executive’s death by the number
of calendar days in such performance cycle, payable in accordance with the Long
Term Incentive Plan.


4

--------------------------------------------------------------------------------

(d)          Termination due to Disability.  In the event of the Executive’s
Disability during the term of the Executive’s employment, the Company shall have
the right, upon written notice to the Executive, to terminate the Executive’s
employment hereunder, effective upon the giving of such notice (or such later
date as shall be specified in such notice). Upon such termination, in addition
to the Accrued Rights, subject to Section 2(g) and the Executive’s continued
compliance with the provisions of Sections 3, 4 and 5, the Company shall have no
further obligations hereunder beyond payment to the Executive of the pro-rata
portion of the Annual Bonus (if any) for which the Executive would have been
eligible had the Executive remained employed with the Company through the end of
the fiscal year in which employment terminated, based on actual performance and
calculated by multiplying such Annual Bonus by the quotient obtained by dividing
the number of calendar days worked during the applicable fiscal year in which
termination occurred by the number of calendar days in such fiscal year  (which
amount shall be paid during the period commencing on the 15th of April and
ending on the 31st of May following the end of the applicable fiscal year of
Signet).  Executive’s Long Term Incentive Plan awards shall be paid in
accordance with the Long Term Incentive Plan and applicable award agreements.
For the avoidance of doubt, all payments under this Section 2(d) shall cease
upon the Executive’s breach of the provisions of Sections 3, 4 or 5 of this
Agreement.


(e)          Notice of Termination.  Any purported termination of employment by
the Company or by the Executive (other than due to the Executive’s death) shall
be communicated by written Notice of Termination to the other Party hereto in
accordance with Section 10(f).


(f)          Board/Committee Resignation.  Upon termination of the Executive’s
employment for any reason, the Executive agrees to resign at the direction of
the Board or shall be deemed to have resigned, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s subsidiaries or affiliates.


(g)          Waiver and Release; Timing of Payments.  Notwithstanding anything
herein to the contrary, as a condition precedent to receiving any payments under
this Section 2 (other than those amounts already accrued prior to the date of
termination, including the Accrued Rights), Executive (or the Executive’s
estate, as applicable) shall have executed, within twenty-one days, or if
required for an effective release, forty-five days, following the Executive’s
termination of employment, a waiver and release in substantially the form
attached hereto as Exhibit A (the “Release”), which Release may be updated by
the Company from time to time to reflect changes in law, and the seven-day
revocation period of such Release shall have expired.  Subject to Section 7(b)
and the execution of the Release pursuant to this Section 2(g), all payments
under this Section 2 shall be payable as described above; provided, that any
payments due prior to the sixtieth day after the Executive’s termination of
employment shall be made on such sixtieth day.


5

--------------------------------------------------------------------------------

3.           Confidentiality; Ownership of Developments.


(a)          During the term of the Executive’s employment with the Company or
any of its subsidiaries or affiliates and for all time thereafter, the Executive
shall keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business of the Company and of any of the subsidiaries or
affiliates of the Company, any trade secrets, confidential or proprietary
information and documents or materials owned, developed or possessed by or for
the Company or any of the subsidiaries or affiliates of the Company pertaining
to the Business of the Company or any of the subsidiaries or affiliates of the
Company; provided that such information referred to in this Section 3(a) shall
not include information that is or has become generally known to the public or
the jewelry trade without violation of this Section 3.


(b)          The Executive acknowledges that all developments, including,
without limitation, inventions (patentable or otherwise), discoveries,
improvements, patents, trade secrets, designs, reports, computer software, flow
charts and diagrams, data, documentation, writings and applications thereof
(collectively, “Works”) relating to the Business or planned business of the
Company or any of the subsidiaries or affiliates of the Company that, alone or
jointly with others, the Executive may create, make, develop or acquire during
the term of Executive’s employment with the Company or any of its subsidiaries
or affiliates (collectively, the “Developments”) are works made for hire and
shall remain the sole and exclusive property of the Company and its subsidiaries
and affiliates and the Executive hereby assigns to the Company all of
Executive’s right, title and interest in and to all such Developments and
Executive shall take any action reasonably necessary to achieve the foregoing
result.  Notwithstanding any provision of this Agreement to the contrary,
“Developments” shall not include any Works that do not relate to the Business or
planned business of the Company or any of the subsidiaries or affiliates of the
Company.


(c)          The Executive is hereby notified, in accordance with the Defend
Trade Secrets Act of 2016, 18 U.S.C. § 1833(b), that: (i) an individual shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law; (ii) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (iii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.  Notwithstanding anything herein to the
contrary, nothing in this Agreement shall: (i) prohibit the Executive from
making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of state or federal law or regulation; or (ii) require notification
or prior approval by the Company of any reporting described in clause (i).


6

--------------------------------------------------------------------------------

(d)          The Executive further understands that this Agreement does not
limit the Executive’s ability to communicate with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”) or otherwise participate in any investigation or proceeding that may
be conducted by any Government Agency, including providing documents or other
information, without notice to the Company.  This Agreement also does not limit
the Executive’s right to receive an award for information provided to any
Government Agency.


4.           Covenants Not to Solicit and Not to Compete.  The Executive agrees
that Executive shall not, directly or indirectly, without the prior written
consent of the Company:


(a)          during Executive’s employment with the Company or any of its
subsidiaries or affiliates and for a period of one year commencing upon
termination of the Executive’s employment, solicit, entice, persuade or induce
any employee, consultant, agent or independent contractor of the Company or of
any of the subsidiaries or affiliates of the Company to terminate his or her
employment or engagement with the Company or such subsidiary or affiliate, to
become employed by any person, firm or corporation other than the Company or
such subsidiary or affiliate or approach any such employee, consultant, agent or
independent contractor for any of the foregoing purposes; or


(b)          during Executive’s employment with the Company or any of its
subsidiaries or affiliates and for a period of one year commencing upon
termination of the Executive’s employment, directly or indirectly own, manage,
control, invest or participate in any way in, consult with or render services to
or for any person or entity (other than for the Company or any of the
subsidiaries or affiliates of the Company) which is materially engaged in the
Business (“materially” meaning deriving more than 25% of its revenue from the
sale of jewelry and watches per year as of the applicable date); provided that
the Executive shall be entitled to own up to 1% of any class of outstanding
securities of any company whose common stock is listed on a national securities
exchange or included for trading on the NASDAQ Stock Market.


5.           Non-Defamation and Non-Disparagement. The Executive shall not at
any time, publicly or privately, verbally or in writing, directly or indirectly,
make or cause to be made any defaming and/or disparaging, derogatory, misleading
or false statement about the Company or its products, or any current or former
directors, officers, employees, or agents of the Company, or the business
strategy, plans, policies, practices or operations of the Company to any person
or entity, including members of the investment community, press, customers,
competitors, employees and advisors of the Company.  Executive recognizes that
the breach of this Section 5 will cause serious and irreparable injury to the
Company. The Company shall instruct the Company’s Chief Executive Officer and
the Board not to make any defaming and/or disparaging, derogatory, misleading or
false statement about the Executive. Truthful disclosure to any government
agency regarding possible violations of federal law or regulation in accordance
with any whistleblower protection provisions of state or federal law or
regulation shall not be deemed to violate this paragraph.


7

--------------------------------------------------------------------------------

6.           Specific Performance.  The Executive acknowledges that the services
to be rendered by the Executive are of a special, unique and extraordinary
character and, in connection with such services, the Executive will have access
to confidential information vital to the Business of the Company and the
subsidiaries and affiliates of the Company.  By reason of this, the Executive
consents and agrees that if the Executive violates any of the provisions of
Sections 3, 4 or 5 hereof, the Company and the subsidiaries and affiliates of
the Company would sustain irreparable injury and that monetary damages will not
provide adequate remedy to the Company and that the Company shall be entitled to
have Sections 3, 4 or 5 specifically enforced by any court having equity
jurisdiction.  Nothing contained herein shall be construed as prohibiting the
Company or any of the subsidiaries or affiliates of the Company from pursuing
any other remedies available to it for such breach or threatened breach,
including, without limitation, the recovery of damages from the Executive or
cessation of payments hereunder without requirement for posting a bond.  In
addition, to the extent allowed by law, the Executive shall be required to
return to the Company any termination payments and benefits paid pursuant to
Section 2 less two hundred fifty dollars ($250.00) if the Executive violates
Section 3, 4 or 5.


7.           Section 409A.


(a)          The intent of the parties is that payments and benefit under this
Agreement comply with or be exempt from Internal Revenue Code of 1986, as
amended (the “Code”) Section 409A and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom, as applicable.  If any other payments of money or
other benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, the Company may
(i) adopt such amendments to the Agreement, including amendments with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Agreement
and/or (ii) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Section 409A.


(b)          A termination of employment shall not be deemed to have occurred
for purposes of this Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section
409A.  For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of employment”
or like terms shall mean “separation from service.”  If the Executive is deemed
on the date of termination to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B), then, notwithstanding any other provision
herein, with regard to any payment or the provision of any benefit that is
considered nonqualified deferred compensation under Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided prior to the date which is the earlier of (A) the expiration of
the six-month period measured from the date of such “separation from service” of
the Executive, and (B) the date of the Executive’s death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 7(b) (whether they would have otherwise been payable in
a single lump sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum on the first business day following
the Delay Period, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.


8

--------------------------------------------------------------------------------

(c)          (i) All expenses or other reimbursements as provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event any reimbursements that are non-qualified deferred
compensation subject to Section 409A of the Code shall be made on or prior to
the last day of the taxable year following the taxable year in which such
expenses were incurred by the Executive; (ii) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchanged for another benefit.


(d)          For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.


(e)          Nothing contained in this Agreement shall constitute any
representation or warranty by the Company regarding compliance with Section
409A.  The Company has no obligation to take any action to prevent the
assessment of any additional income tax, interest or penalties under Section
409A on any person and the Company, its subsidiaries and affiliates, and each of
their employees and representatives shall not have any liability to the
Executive with respect thereto.


8.           Compliance with Board Policies.


(a)          The Executive shall be required to build a holding of shares of
Signet common stock (“Shares”) equal to a specified level as set by the Board
from time to time (the “Share Ownership Requirement”) pursuant to the terms of
any stock ownership policy or guidelines approved by the Board or a committee of
the Board and provided to the Executive.  The Share Ownership Requirement shall
be required for so long as the Executive is an executive officer of the Signet
Group.


(b)          The Executive shall be subject to the written policies of the Board
applicable to executives, including without limitation any Board policy relating
to claw back of compensation, as they exist from time to time during the
Executive’s employment with the Company or any of its affiliates.


9.           Governing Law; Jurisdiction.


(a)          This Agreement shall be subject to, and governed by, the laws of
the State of Ohio applicable to contracts made and to be performed therein,
without regard to conflict of laws principles thereof.


9

--------------------------------------------------------------------------------

(b)          Any action to enforce any of the provisions of this Agreement shall
be brought in a court of the State of Ohio located in Summit County or in a
Federal court located in Cleveland, Ohio.  The parties consent to the
jurisdiction of such courts and to the service of process in any manner provided
by Ohio law.  Each Party irrevocably waives any objection which it may now or
hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in such court and any claim that such suit, action, or
proceeding brought in such court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing sentences shall
be deemed in every respect effective and valid personal service of process upon
such Party.


EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, SHE IS WAIVING ANY RIGHT
THAT SHE MAY HAVE TO A JURY TRIAL RELATED TO THIS AGREEMENT.


10.          Miscellaneous.


(a)          Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereto and
supersedes any and all prior agreements (whether written or oral) between the
Parties with respect thereto, including, without limitation, the letter to you
dated March 6, 2019 as revised on March 7, 2019, signed on behalf of the Company
by Virginia C. Drosos (other than with respect to the benefits under the section
titled “Relocation” therein, which shall remain in full force and effect) (the
“Letter”).  There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein.  This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.


(b)          No Waiver.  The failure of a Party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such Party’s rights or deprive such Party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.


(c)          Severability.  The provisions of this Agreement are severable and
the invalidity, illegality or unenforceability of any one or more provisions
shall not affect the validity, legality or enforceability of any other
provision.  In the event that a court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
in whole or in part because of the duration or scope thereof, the parties hereto
agree that said court in making such determination shall have the power to
reduce the duration and scope of such provision to the extent necessary to make
it enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.


(d)          Assignment.  This Agreement and all of the Executive’s rights and
duties hereunder shall not be assignable or delegable by the Executive.  Any
purported assignment or delegation by the Executive in violation of the
foregoing shall be null and void ab initio and of no force and effect.  This
Agreement may be assigned by the Company to, or assumed by, a person or entity
which is an affiliate of the Company or a successor in interest to substantially
all of the business operations of the Company.  Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such affiliate or successor person or entity.


10

--------------------------------------------------------------------------------

(e)          Successors; Binding Agreement.  This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death, all amounts payable hereunder to the Executive
that are then unpaid, shall be paid to the Executive’s beneficiary designated by
her in writing to the Company or, in the absence of such designation, to
Executive’s estate.


(f)          Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either Party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:


Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333
Attn:  Chief Legal, Risk & Corporate Affairs Officer


with copies to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153-0119
Attn: Michael Aiello


If to the Executive:


To Executive’s last address set forth on the payroll records of the Company


(g)          Cooperation.  The Executive shall be reasonably available to assist
and otherwise advise and consult with the Company in transitioning
responsibilities to other employees of the Company.  The Executive shall provide
full and continued cooperation in good faith with the Company, its subsidiaries
and affiliates and its legal counsel, as may be necessary or appropriate: (i) to
respond truthfully to any inquiries that may arise with respect to matters that
the Executive was responsible for or involved with during the Executive’s
employment with the Company; (ii) to furnish to the Company, as reasonably
requested by the Company, from time to time, the Executive’s honest and good
faith advice, information, judgment and knowledge with respect to all practices
at the Company, and employees of the Company; (iii) in connection with any
defense, prosecution or investigation of any and all actual, threatened,
potential or pending court or administrative proceedings or other legal matters
in which the Executive may be involved as a party and/or in which the Company
determines, in its sole discretion, that the Executive is a relevant witness
and/or possesses relevant information; and (iv) in connection with any and all
legal matters relating to the Company, its subsidiaries and affiliates, and each
of their respective past and present employees, managers, directors, officers,
administrators, shareholders, members, agents, and attorneys, in which the
Executive may be called as an involuntary witness (by subpoena or other
compulsory process) served by any third-party, including, without limitation,
providing the Company with written notice of any subpoena or other compulsory
process served on the Executive within forty-eight (48) hours of its occurrence.


11

--------------------------------------------------------------------------------

In connection with the matters described in this Section 10(g), the Executive
agrees to notify, truthfully communicate and be represented by, and provide
requested information to, the Company’s counsel, to fully cooperate and work in
good faith with such counsel with respect to, and in preparation for, any
response to a subpoena or other compulsory process served upon the Executive,
any depositions, interviews, responses, appearances or other legal matters, and
to testify truthfully and honestly with respect to all matters.  For the
avoidance of doubt, the Company has no obligation to provide the Executive with
separate counsel in connection with any such matter. The Company shall reimburse
the Executive for reasonable expenses, such as travel, lodging and meal
expenses, incurred by the Executive pursuant to this Section 10(g) at the
Company’s request, and consistent with the Company’s policies for employee
expenses.


The Executive further acknowledges that all documents prepared by the Company
pertaining to the affairs of the Company or any legal matter relating to the
Company, which may be provided to the Executive or to which the Executive may be
given access pursuant to this Section 10(g) in connection with the Executive’s
cooperation hereunder with respect to any legal matter relating to the Company,
are, and shall remain, the property of the Company at all times.  Except as
required by applicable law or court order, the Executive shall not disclose any
information or materials received in connection with any legal matter relating
to the Company.


All communications by the Company, its subsidiaries and/or affiliates, and its
lawyers to the Executive and all communications by the Executive to the Company,
its subsidiaries and/or affiliates and its lawyers, in connection with any legal
matter relating to the Company, its subsidiaries and/or affiliates, shall, to
the fullest extent permitted by law, be privileged and confidential and subject
to the work product doctrine.  No such communication, information, or work
product shall be divulged by the Executive to any person or entity, except at
the specific direction of an authorized representative of the Company and its
lawyers.


The Executive further agrees that the Executive must also: (i) complete any
outstanding performance evaluations; (ii) repay any outstanding bills, advances,
debts, etc., due to the Company, as of the date of Executive’s termination of
employment; and (iii) cooperate with the Company in performing all transition
and other matters required by the Company prior to the date of Executive’s
termination of employment.


Executive recognizes that the breach of this Section 10(g) will cause serious
and irreparable injury to the Company. In addition, to the extent allowed by
law, the Executive shall be required to return to the Company any termination
payments and benefits paid pursuant to Section 2 less two hundred fifty dollars
($250.00) if the Executive violates this Section 10(g).


12

--------------------------------------------------------------------------------

(h)          Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.


(i)          Survival.  The provisions of Sections 3, 4, 5, 6, 8, 9 and 10 of
this Agreement  shall survive the expiration or termination of this Agreement
and the Executive’s employment hereunder, irrespective of the reason for any
termination


(j)          Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


[signatures on following page]


13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
last date written below.



 
STERLING JEWELERS INC.
         

 
By: 

/s/ Virginia C. Drosos
 

 
Name: Virginia C. Drosos
   
Title: CEO

   
Date: March 12, 2019

 




 
EXECUTIVE
         
/s/ Joan Hilson 
   
Joan Hilson
   
Date: March 12, 2019

 



[SIGNATURE PAGE TO TERMINATION PROTECTION AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1


EMPLOYMENT TERMS, DUTIES AND ENTITLEMENTS


Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Termination Protection Agreement, dated as of March 12, 2019,
by and among Sterling Jewelers Inc. (the “Company”) and Joan Hilson (the
“Executive”) to which this Schedule 1 is attached (the “Agreement”).


Position
Employee of the Signet Group as of commencement of employment and will become
the Chief Financial Officer of the Signet Group as of the day immediately
following the date the Signet Group files their next Form 10-K (expected in
April 2019).
   
Reporting Line
Executive shall report to the Chief Executive Officer of the Signet Group.
   
Location
Executive shall relocate to the greater Akron/Cleveland area of Ohio by
September 18, 2019 and shall be entitled to receive the relocation benefits set
forth in the Letter.
   
Duties
Executive shall have such duties and authority, consistent with Executive’s
position, as may be assigned from time to time by the Chief Executive Officer.
 
Executive shall devote Executive’s full business time and best efforts to the
performance of Executive’s duties and will not engage in any other business,
profession or occupation for compensation or otherwise which would directly or
indirectly conflict or interfere with the rendition of such services, without
the prior written consent of the Chief Executive Officer; provided Executive may
(i) serve on any board of directors or trustees of any charitable or
educational  organization or engage in other charitable, civic and professional
activities, and (ii) subject to the prior approval of the Chief Executive
Officer, in its sole discretion, Executive may accept appointment to any board
of directors of any business entity; provided in each case, and in the
aggregate, that such activities do not conflict or interfere with the
performance of the Executive’s duties or breach the terms of Section 3 or 4 of
the Agreement.
   
Annual Base Salary
Annual rate of $700,000, subject to annual review by the Compensation Committee
beginning in the Spring of 2020.
 
Base Salary shall not be reduced unless there is a comparable reduction in the
base salaries of other similarly situated executives of Signet.
   
Annual Bonus
Target Bonus: 75% of Base Salary upon achievement of performance objectives at
target for the applicable fiscal year of Signet.
 
Annual Bonus may be less than or greater than Target Bonus, based upon
achievement of performance objectives against target levels, up to 150% of Base
Salary.
 
Annual Bonus, if any, is payable in a lump sum during the period commencing on
the 15th of April and ending on the 31st of May following the end of the
applicable fiscal year of Signet.
   
Long Term
Incentive Plan
Eligible for an equity award grant (as determined in the Compensation
Committee’s sole discretion) under the Company’s Long Term Incentive Plan for
calendar year 2019 that is not pro-rated based on Executive’s start date.
 
Subject to the Executive’s commencement of employment with the Signet Group,
Executive shall be granted restricted stock units with a value of $300,000 based
on the average high/low stock price on the effective date of Executive’s
employment, pursuant to the Company’s Long Term Incentive Plan and the Company’s
standard form of award agreement. One-third of such restricted stock units shall
be eligible to vest on each of the first three anniversaries of the grant date,
subject to the Executive’s continued employment on each vesting date.



1

--------------------------------------------------------------------------------

Employee Benefits
Eligible for all Company health, life and disability insurance and other
welfare, and retirement, savings, deferred compensation and fringe employee
benefit plans, as in effect from time to time, on the same basis as those
benefits are generally made available to senior executives of the Company.
 
Eligible for reimbursement of reasonable business expenses incurred by the
Executive during employment in the performance of the Executive’s duties, in
accordance with Company policies and subject to timely submission of
reimbursement requests.
   
Time Off
Executive shall be entitled to time off as provided under the Signet US Time Off
Program, as in effect from time to time.
   
Director and
Officer Insurance
The Company shall keep in force for the Executive coverage under a directors and
officers liability insurance policy, such coverage to be at a level no less than
that maintained for substantially all of the executive officers of the Company
or Signet (during the period the Executive is an executive officer of Signet)
and substantially all of the members of the Board of Directors Signet (during
any period the Executive is a member of the Board of Directors of Signet).
   
Executive
Representations
Executive represents and warrants to the Company that the performance by
Executive of the duties set forth on the Agreement and this Schedule 1 shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which the Executive is a party or
otherwise bound.



2

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE


This RELEASE (“Release”) dated as of ___________, 20__ between Sterling Jewelers
Inc., a Delaware corporation (the “Company”), and Joan Hilson (the “Executive”).


WHEREAS, the Company and the Executive previously entered into that certain
Termination Protection Agreement dated March __, 2019 (the “Agreement”); and


WHEREAS, the Executive’s employment with the Company has terminated effective
______ __, 20__ (“Termination Date”);


NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Agreement, the Company and the Executive agree as follows:


1.           Capitalized terms not defined herein shall have the meaning as
defined under the Agreement.


2.           In consideration of the Executive’s release under Paragraph 3
hereof, the Company shall pay to the Executive or provide benefits to the
Executive as set forth in Section 2, as applicable, of the Agreement, which is
attached hereto and made a part hereof.


3.           The Executive, on Executive’s own behalf and on behalf of
Executive’s heirs, estate and beneficiaries, does hereby release the Company,
and in such capacities, any of its parent corporations, subsidiaries, or
affiliates, and each past or present officer, director, agent, employee,
shareholder, and insurer of any such entities (collectively, the “Released
Parties”), from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time,
including those that arose as a consequence of Executive’s employment with the
Company or any of the Release Parties, or arising out of the termination of such
employment relationship, or arising out of any act committed or omitted during
or after the existence of such employment relationship, all up through and
including the date on which this Release is executed, including, without
limitation, any tort and/or contract claims, common law or statutory claims,
claims under any local, state or federal wage and hour law, wage collection law
or labor relations law, claims under any common law or other statute, ordinances
and regulations, claims of age, race, sex, sexual orientation, marital status,
parental status, veteran status, religious, disability, national origin,
ancestry, citizenship, retaliation or any other claim of employment
discrimination or harassment, including, but not limited to under Title VII of
the Civil Rights Acts of 1964 and 1991, as amended (42 U.S.C. §§ 2000e et seq.),
the Age Discrimination in Employment Act, as amended (29 U.S.C. §§ 621, et
seq.), the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.), the
Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.), the Family and Medical
Leave Act (29 U.S.C. §§ 2601 et seq.), the Employee Retirement Income Security
Act of 1974, as amended (29 U.S.C. §§ 1001 et seq.), the Worker Adjustment and
Retraining Notification Act (29 U.S.C. §§ 2101 et seq.), the Ohio Civil Rights
Act (Ohio Rev. Code. Ann. §§ 4112.01-4112.99), the Ohio Whistleblower’s
Protection Statute (Ohio Rev. Code Ann. §§ 4113.51-4113.53), and any other law
(including any federal, state or local law or ordinance) prohibiting employment
discrimination or relating to employment, retaliation in employment, termination
of employment, wages, benefits or otherwise that may legally be waived and
released.  Nothing in this Release shall be construed to prohibit the Executive
from filing a charge with or participating in any investigation or proceeding by
a government agency charged with enforcement of any law.  Notwithstanding, the
Executive agrees to waive the Executive’s right to recover monetary damages in
any charge, complaint, or lawsuit filed by the Executive or by anyone else on
the Executive’s behalf, except that nothing in this Release shall be construed
to limit the Executive’s right to receive any monetary award from the Securities
and Exchange Commission pursuant to Section 21F of the Securities Exchange Act
of 1934.  The Executive relinquishes any right to future employment with the
Company or any of the Released Parties, and agrees not to seek future
re-employment with the Company or any of the Released Parties.  The Executive
acknowledges that the Company shall have the right to refuse to re-employ the
Executive without liability of the Company or any of the Released Parties.  The
Executive acknowledges and agrees that even though claims and facts in addition
to those now known or believed by her to exist may subsequently be discovered,
it is the intention of the Executive and the Company in executing this Release
that the general release in this Paragraph 3 shall be effective as a full and
final accord and satisfaction, and release of and from all liabilities,
disputes, claims and matters covered under the general release in this Paragraph
3, known or unknown, suspected or unsuspected.  The furnishing of termination
payments and/or benefits under the Agreement will not be deemed an admission of
liability or wrongdoing by the Company.


1

--------------------------------------------------------------------------------

4.           The Company and the Executive acknowledge and agree that the
release contained in Paragraph 3 does not, and shall not be construed to,
release or limit the scope of any existing obligation of the Company and/or any
of its subsidiaries or affiliates (i) to indemnify the Executive for Executive’s
acts as an officer or director of Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
pursuant to Paragraph 2 of this Release or any Accrued Rights (as defined in the
Agreement) to which the Executive is entitled under the Agreement, (iii) with
respect to the Executive’s rights as a shareholder of the Company, Signet or any
of their subsidiaries, (iv) to pay wages that are undisputedly due or to become
due, or (v) for claims that cannot lawfully be waived.


5.           The Executive acknowledges that pursuant to the general release set
forth in Paragraph 3 above, the Executive is waiving and releasing any rights
she may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that Executive’s waiver and release of such rights is knowing and voluntary. 
The Executive acknowledges that the consideration given for the ADEA waiver and
release under this Release is in addition to anything of value to which
Executive was already entitled.  The Executive further acknowledges that she has
been advised by this writing that:


(i)          Executive should consult with an attorney prior to executing this
Release and has had an opportunity to do so;


(ii)         Executive has twenty-one (21) days within which to consider this
ADEA waiver and release;


(iii)        Executive has seven (7) days following Executive’s execution of
this Release to revoke this ADEA waiver and release, but only by providing
written notice of such revocation to the Company in accordance with the “Notice”
provision in Section 10(f) of the Agreement;


(iv)        the ADEA waiver and release shall not be effective until the seven
(7) day revocation period has expired; and


(v)         the twenty-one (21) day period set forth above shall run from the
date Executive receives this Release.  The Parties agree that any modifications
made to this Release prior to its execution shall not restart, or otherwise
affect, this twenty-one day (21) period.


It is the intention of the parties in executing this Release that this Release
shall be effective as a full and final accord and satisfaction and release of
and from all liabilities, disputes, claims and matters covered under this
Release, known or unknown, suspected or unsuspected.

2

--------------------------------------------------------------------------------

6.           This Release shall become effective on the first (1st) day
following the day that this Release becomes irrevocable under Paragraph 5.  All
payments due to the Executive shall be payable in accordance with the terms of
the Agreement.


[remainder of page intentionally blank]


3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.



 
STERLING JEWELERS INC.
         

 
By:
 
 

       

 
Name:
   
Title:
           
Joan Hilson
             



[SIGNATURE PAGE TO RELEASE]




--------------------------------------------------------------------------------